RULED, on Argument, unanimously by all the 5 Judges, — That, on a Certiorari, no Evidence should be admitted, but what came up in *194the Case: (2) And the Council was not admitted to mention any Fact, but what appeared from the Record.
1765.
The Reason assigned by the Court was, that it would be Injustice to the Sessions to judge on Matters which from the Record returned, did not appear to have been before them.

(2) S. P. Rutland v. Worcester, 20 Pick. 78. Per Curiam, “ When the record is before the Court upon the return of the writ, the Court will look only at the record.” See 10 Met. 219.